DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
The Applicant’s Preliminary Amendment, filed on 12/17/20, has been entered.
According to the Amendment, claims 1-37 are pending and have been amended.


Allowable Subject Matter
Claims 1-37 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a method for picking articles in a storage and order-picking system and recites, in part, “retrieving articles (22a . . . 22e) from the article storage (2) individually and independently of other picking orders for each picking order, wherein retrieving comprises transporting an article (22a) out of the article storage (2) according to a first picking order to the loading station (3), and transporting an article (22b) out of the article storage (2) according to a second picking order to the loading station (3) ... [and] transporting the transport means (28a, 28b) from the loading station (3) directly into the sorting unit (4) via the overhead conveyor system (7a, 7b) individually and independently of the other picking orders.
The closest prior art, DE 10 2011 116081 B3 to SSI Schaefer PEEM GMBH, discloses an order picking method but does not teach the removal of goods from a warehouse, individually and independently from other orders.  Therefore, claim 1 is allowable as well as claims 2-22 depending therefrom.
Secondly, independent claim 23 is allowable as it recites features similar to those above in claim 1.  Claims 24-37 are allowable as they depend from claim 23.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655